Case: 15-50671      Document: 00513886692         Page: 1    Date Filed: 02/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-50671                                  FILED
                                  Summary Calendar                         February 23, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS ENRIQUE SAMAYOA-PINEDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-522-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Carlos Enrique Samayoa-Pineda
again has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Samayoa-Pineda has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Samayoa-Pineda’s response. Regardless of several nonfrivolous issues we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50671   Document: 00513886692     Page: 2   Date Filed: 02/23/2017


                                No. 15-50671

previously identified, it is dispositive that the Government has declined to
waive the untimeliness of the appeal. See United States v. Pesina-Rodriguez,
825 F.3d 787, 788 (5th Cir. 2016). Therefore, without prejudice to a future 28
U.S.C. § 2255 motion that Samayoa-Pineda may file, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2